10

1]

12

13 |

14

15

16

17

18 |

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

KATHRYN LISTER,

Plaintiff,
V.

HYATT CORPORATION,

Defendant.

 

 

CASE NO. C18-0961JLR

ORDER ASSESSING JURY
COSTS TO THE PARTIES

Counsel having notified the court of settlement of this case on the date trial was to

commence, and the court having borne the expense of bringing in a panel of jurors to

hear the case;

ITI$ ORDERED that the parties in this action shall reimburse the United States

District Court for jury costs in the amount of $2,729.55. Plaintiff and Defendant shall

Hf

Hf

if

ORDER - I

 

 
10

11

12

13

 

15
16
7
18
19
20
21

22

14 |

qt
Dated this 34 day of January, 2020,

 

 

ORDER - 2

pay $1,364.77 each no later than February 13, 2020. A copy of this Order shall

accompany a check made out to “United States District Court.”

a0. RIK

JAMES L. ioe
United State District Judge

 

 

 
